Myrick, J.
The information accused the defendant of the crime of grand larceny, and on being arraigned the defendant pleaded “not guilty,” and “once in jeopardy.” At the trial evidence was given for the prosecution and for the defense; but none of the evidence relates to the plea of once in jeopardy. After the district attorney had begun his opening argument to the jury, and was about to close, defendant’s attorneys asked that they be allowed to reopen their case for the purpose of introducing testimony on the plea of once in jeopardy, and the request was denied. Ro error appears, it was a matter of discretion.
The evidence regarding the cigarettes was competent, for the reason that it tended to connect the defendant with the taking of the property named in the information • for this reason, doubtless, the court admitted it, notwithstanding the obscure manner in which the district attorney stated its object. "
There is no error in the record.
Judgment affirmed.
Thornton, J., and Sharpstein, J., concurred.